In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-228 CV

____________________


IN RE DOUGLAS ALAN BURDEN




Original Proceeding



MEMORANDUM OPINION

 
	Relator Douglas Alan Burden seeks relief to compel the trial court to certify that he
has a right of appeal.  Because the information received from the trial court in Burden's
underlying criminal case indicated that the case was a plea bargain, and did not involve
revocation of community supervision, this Court issued an opinion dismissing relator's
appeal for want of jurisdiction on August 7, 2003.  See Burden v. State, No. 09-03-284-CR,
2003 WL 21831899, at *1 (Tex. App.--Beaumont Aug. 7, 2003, no pet.) (not designated for
publication).  Therefore, the trial court's only duty was to enforce our mandate, which issued
on October 21, 2003.  See Tex. R. App. P. 51.2.  Relator has not demonstrated that he is
entitled to mandamus relief from this Court.  See State ex rel. Hill v. Court of Appeals for the
Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Accordingly, we deny relief on the
petition for writ of mandamus.
	PETITION DENIED.

								PER CURIAM


Opinion Delivered June 12, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.